Case: 09-20789     Document: 00511161365          Page: 1    Date Filed: 07/01/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             July 1, 2010

                                     No. 09-20789                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



AMERICAN STATES INSURANCE COMPANY;
AMERICAN ECONOMY INSURANCE COMPANY,

                                                   Plaintiffs-Appellees,
v.

MIRANDA & BOYAKI L.L.P.;
WALTER BOYAKI; RUBEN HERNANDEZ,

                                                   Defendants-Appellants.




               Appeal from the United States District Court for the
                       Southern District of Texas, Houston
                                 4:08-CV-2558


Before JOLLY, WIENER, and STEWART, Circuit Judges.
PER CURIAM:*
        Defendants-Appellants Miranda & Boyaki L.L.P., Walter Boyaki, and
Ruben Hernandez (collectively, the Insureds) appeal the district court’s grant of
summary judgment in favor of Plaintiffs-Appellees American States Insurance
Company and American Economy Insurance Company (collectively, the
Insurers) in their declaratory judgment action seeking a determination that

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20789   Document: 00511161365     Page: 2   Date Filed: 07/01/2010

                                No. 09-20789
                              Summary Calendar

Insurers owe neither the duty to defend nor the duty to indemnify the Insureds
in connection with underlying lawsuits brought against the Insureds by other
attorneys-at-law and law firms. The Insurers assert that there exist no genuine
issues of material fact regarding construction of the unambiguous terms of the
primary and secondary insurance policies issued to the Insureds or regarding
construction of the equally unambiguous allegations in the underlying lawsuit,
as required by the so-called “Eight Corners Rule” under Texas law.
      After reviewing the entire record on appeal, including the briefs of the
parties and the patient and exhaustive application of the law to the issues
presented by this case as set forth in the district court’s Memorandum Opinion
and Order of October 6, 2009, we are convinced beyond cavil that the court’s
grant of summary judgment in favor of the Insurers, declaring that they owe
neither defense nor indemnity to the Insureds, was providently granted. For
essentially the reasons extensively set forth by the district court in its said
opinion, its final Judgment of December 1, 2009 is, in all respects,
AFFIRMED.




                                       2